,,               Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 1 of 9
 'h

                       19MAG 6795                                             OR\G\NAL
      Approved:        AL/_~
                   MICHAEL D. NEFFNDREW D. BEATY
                   Assistant United States Attorneys

      Before:      THE HONORABLE STEWART D. AARON
                   United States Magistrate Judge
                   Southern District of New York

                                                     -   X
                                                                 SEALED COMPLAINT
      UNITED STATES OF AMERICA
                                                                 Violation.s of
                   -   v.   -                                    18 u.s.c. §§ 1343, 1346,   &   2;
                                                                 29 u.s.c. § 186
      GLENN BLICHT,
                                                                 COUNTY OF OFFENSE:
                                Defendant.                       NEW YORK

                                 -   -   -   -   -   -   X


      SOUTHERN DISTRICT OF NEW YORK, ss.:

                STEPHEN DONNELLY, being duly sworn, deposes and says
      that he is a Special Agent with the United States Department of
      Labor ("DOL"), Office of Inspector General, and charges as
      follows:

                                 COUNT ONE
       (Labor Union Official Request or Receipt of Prohibited Payment)

                1.    From at least in or about 2009 through in or
      about July 2019, in the Southern District of New York and
      elsewhere, GLENN BLICHT, the defendant, an officer of a labor
      organization    (the "U11-ion"), did  unlawfully   and  willfully
      request, demand, receive and accept, and agree to receive and
      accept the payment, loan, and deli very of a thing of money
      exceeding $1,000 in value from an employer (the "Employer")
      whose employees were employed in an industry affecting commerce
      and whose employees such labor organization represented, sought
      to represent and would have admitted to membership, in violation
      of Title 29, United States Code, Sections 186 (b) (1) and (d) (2),
      and aided and abetted the same, to wit, BLICHT demanded and
      received cash payments to himself in exchange for, among other
      things, not filing arbitration claims against the Employer.

                (Title 29, United States Code, Section 186(b) (1) and
                      Title 18, United States _Code, Section 2.)


                                                             1
       Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 2 of 9



                              COUNT TWO
                       (Honest Services Fraud)

           2.    From at least in or about 2009 up to and
including in or about July 2019, in the Southern District of New
York and elsewhere, GLENN BLICHT, the defendant, having devised
and intending to devise a scheme and artifice to defraud, and to
deprive the Union of its intangible right to his honest
services, transmitted and caused to be transmitted by means of
wire, radio, and television communication in interstate and
foreign commerce, writings, signs, signals, pictures, and sounds
for the purpose of executing such scheme and artifice to
defraud, and aided and abetted the same, to wit, BLICHT demanded
and received cash payments to himself in exchange for, among
other   things,.   not filing arbitration   claims  against  the
Employer.

   (Title 18, United States Code, Sections 1343, 1346, and 2.)

          The bases for my_ knowledge and for the foregoing
charge are, in part and among other things, as follows:

          3.    I am a Special Agent with DOL.   I am assigned to
the Office of Inspector General Office of Investigations
Labor Racketeering and Fraud.   As part of my work at DOL, I have
received training regarding employee welfare benefit plans,
labor unions, and fraud and other crimes relating to such plans
and unions.   I am familiar with the facts and circumstances set
forth below from my personal participation in the investigation,
including my examination of reports and records, interviews I
have conducted, and conversations with other law enforcement
officers and other individuals.   Because this affidavit is being
submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned
during the course of my investigation.     Where the contents of
documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and
in part, unless noted otherwise.

                               OVERVIEW

          4.   As discussed further below, from at least in or
about 2009 through in or about July 2019, GLENN BLICHT, the
defendant, served as an officer of the Union, including as its
President for many years.   In that capacity, he demanded bribe
payments from the Employer in exchange for BLICHT's agreeing not
to file arbitrations 2g2in,gt th~ £tnployer.   In total, BLICHT

                                   2
       Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 3 of 9



received at least approximately $150,000 from the Employer over
approximately 10 years.    In doing so, BLICHT chose to receive
personal  payments   instead  of   vigorously  representing the
interests of the Union.

           STATUTORY FRAMEWORK - THE TAFT-HARTLEY ACT

          5.   From my    knowledge,  training,  experience, and
conversations  with   others,  including other   law enforcement
officers, I have learned the following, among other things:

                  a.  The Labor Management Relations Act of 194 7,
also known as   the Taft-Hartley Act, 29 U.S.C. §§ 141-197 et seq.,
is a federal     law that, among other things, prohibits certain
activities of   labor unions and their officials on the one hand,
and those who   employ union members on the other. 1

               b.   One such prohibition makes many types of
payments between an employer and a union -- like those at issue
in this case -- a crime.

                c.   By way of illustration, where a particular
union (say, "Union-1") represents the employees of a particular
employer (say, "Employer-1"), 29 U.S.C. § 186(a) (2) prohibits
Employer-1 from paying "any money or other thing of value" to
Union-1, or to Union-l's employees or officers, so long as
Employer-1' s industry affects commerce and so long as certain
statutory exceptions do not apply. 2

               d.   A related prohibition makes it a crime not
only to make such a payment, but al so to receive one.   Thus, it
is a crime for Union-1, or Union-l's employee or officer, to
"request, demand, receive, or accept" "any money or other thing
of value" from Union-1, so long as the same conditions are met.



   1  See,   e.g.,   United  States   v.  Local  1804-1,  Int'l
Longshoremen's Ass'n, 812 F. Supp. 1303, 1326 (S.D.N.Y. 1993)
("Congress enacted the National Labor Relations (Taft-Hartley)
Act of 1947 to prevent bribery of union officials by employers
and extortion of employers by union officials.") (citing Arroyo
v. United States, 359 U.S. 419, 424-26 (1959)).

   2 The exceptions are set forth in 29 U.S.C. § 186(c) and
include, for instance, payments to satisfy a court judgment or
arbitration award, as well as the sale of a commodity at "the
prgvailing fuarket price."
                                   3
       Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 4 of 9



               e.   These prohibitions prevent payments              that
risk a union becoming beholden to an employer, rather                than
vigorously representing union members and their interests.

               f.  Accordingly, it is a criminal violation of
the Taft-Hartley Act for a Union President, like GLENN BLICHT,
the defendant, to demand (and receive) bribe payments from the
Employer, whose industry     dry cleaning and linen laundry --
affects commerce.

                        BLICHT'S BRIBE SCHEME

          6.   From   my conversations with the President of the
Employer who is a     cooperating witness ( "CW-1") , 3 my review of
Union and Employer    documents, and my analysis of bank account
records, as well as   my training,  experience, and involvement in
this investigation,    I have learned the following, in substance
and in part:

               a.   Since in or about 2007,       the Union has
represented the workers at the Employer.    In that capacity, the
employees of the Employer were required by the collective
bargaining agreement ("CBA") to pay dues to the Union.

               b.    In  his    capacity   as a   Union   officer,
including as its President, GLENN BLICHT, the defendant, has
occupied a "position[] of trust" in relation to the Union "and
its members."     Therefore, BLICHT has a duty to act in the
Union's best interests, including by (1) "refrain[ing] from
holding or acquiring any pecuniary or personal interest which
conflicts    with    the    interests    of"  the    Union,    and
(2) "account[ing] to the [Union] for any profit received by him
in whatever capacity in connection with transactions conducted
by him or under his direction on behalf of the [Union] . "     See
generally Labor-Management Reporting and Disclosure Act,        29
U.S.C. § 501 et seq.

               C.  In  his  capacity as  a   Union   officer,
including as its President, BLICHT interacted with CW-1 on
numerous occasions over more than a decade.     During those

  3  CW-1 is a cooperating witness who has pleaded guilty to tax
and Tart-Hartley Act violations.      CW-1 is cooperating with the
Government in the hope of receiving leniency at sentencing.
CW-1 has provided reliable information to law enforcement,
corroborated by,     among other things,     consensually recorded
ffiQQtin~~, ~hone calls, text messages, and financial records.
                                   4
        Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 5 of 9



interactions, BLICHT referred to the Union as a "sweetheart
union" and told CW-1 that CW-1 had a "sweetheart deal."    Based
on   my   training,   experience,   and  involvement   in   this
investigation, I am aware that a "sweetheart" deal is abnormally
favorable to the employer and abnormally unfavorable to union
workers.   In other words, I believe that BLICHT was accepting
bribe payments from CW-1 in exchange for BLICHT's not vigorously
representing Union members' interests.

               d.   Beginning in or about 2009, BLICHT directed
CW-1 to make payments to BLICHT approximately five times per
year.   The CBA did not contemplate any such payments from the
Employer directly t? the Union or to any of the Union's officers
personally.

                e.  BLICHT    referred   to   these    payments   as
"tickets," in which each ticket equaled $1,000.       In advance of
each payment, BLICHT told CW-1 how many "tickets" to pay BLICHT.
Initially, the payments were approximately $5,000 each time, but
they   were   later  reduced,    and   generally    varied  between
approximately $2,000 and approximately $5,000 per payment.      CW-1
made these payments as directed by BLICHT both in New York, New
York, and in New Jersey, including at the Union's offices.

               f.   Over the    years,  if CW-1   did not make
"ticket" payments as instructed, BLICHT would file a large
quantity of arbitration claims against the Employer.        CW-1
understood that these claims were intended to harass CW-1 (e.g.,
through paperwork and legal fees) into resuming paying bribes to
BLICHT.    Once CW-1 resumed paying the bribes, BLICHT would
dismiss the arbitration claims.

                g.   In or about June 2016,      DOL conducted a
search at the Employer pursuant to a search warrant authorized
by this Court.     After the search warrant was executed, BLICHT
did not see or speak to CW-1 for a few weeks, which CW-1 found
to be aberrant.    After approximately two weeks, CW-1 and BLICHT
met in person, and BLICHT asked CW-1, in substance and in part,
"what the Feds were asking."      BLICHT also asked CW-1 if there
had been any mention of "the tickets," to which CW-1 replied
there had not been.      BLICHT also referred to CW-1 as "taboo"
after the search warrant.

          7.   Since in or about October 2018, CW-1 has met with
GLENN BLICHT, the defendant, and continued to make payments to
BLICHT at the direction of DOL.    As detailed below, CW-1 has
made approximately three payments at DOL' s direc;;t,ii;;,n 1 ea.ch for

                                    5
       Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 6 of 9



several thousand dollars.     At the direction of DOL,     CW-1
recorded and preserved in-person meetings, phone conversations,
and text message exchanges with BLICHT.     Based on review of
these recordings, my conversations with CW-1, and my training,
experience, and familiarity with this investigation, I have
learned the following:

               a.   On or about October 18, 2018, CW-1 met with
BLICHT in person at a diner in New York, New York.     After some
conversation,  BLICHT   suggested  that  CW-1  turn   off  CW-l's
cellphone, and BLICHT said he would do the same.      Thereafter,
BLICHT turned the conversation to "tickets," and CW-1 asked
whether the tickets could be paid the following week.   They then
scheduled another meeting for the following week.

               b.   On or about November 13,          2018, at an in-
person  meeting   in   New   York,  New York,          CW-1  delivered
approximately $3,000 in cash to BLICHT.

               c.   On or about December 11, 2018, after CW-1
and BLICHT had arranged a meeting, BLICHT sent a text message to
CW-1 stating, "U bring tickets I'll get breakfast."         CW-1
responded, "Deal."   Later that day, at the meeting, which was
recorded, CW-1 delivered $2,000 in cash to BLICHT in New York,
New York.

               Q.   On or about   January 2,   2019,  during a
recorded phone call, BLICHT and CW-1 spoke by phone to set up
another meeting. BLICHT told CW-1, in substance and in part, "I
was asking you whether you could bring the four tickets on
Monday. " On or about January 6, 2019, during a recorded phone
call, BLICHT and CW-1 again discussed setting up a meeting for
"the tickets."

               e.   On or about January 10, 2019, at an in-
person  meeting   in   New   York,  New York, CW-1  delivered
approximately $2,000 in cash to BLICHT.

               f.   On or about January 20,     2019,  during a
recorded phone call, in response to BLICHT requesting another
meeting, CW-1 responded, "I have to get to the bank first in New
York."

               g.   On or about January 23,     2019, during a
recorded phone call, CW-1 made excuses during a phone call with
BLICHT, about why CW-1 needed more time to get cash.  CW-1 then
asked about an ongoing dispute between th~ Vn1on a.nd the

                                   6
     .~            Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 7 of 9
'"
          Employer:  "What's the story with the union?" BLICHT responded,
          "I took care of my end, so we'll see what happens now.    . you
          owe me for that one too."

                         h.   For   approximately   six months, at  the
          direction of DOL, CW-1 did not make any bribe payments to
          BLICHT.   During that time period, BLICHT became increasingly
          irritable toward CW-1 and leveraged the Union to make threats
          against the Employer, as set forth below.

                         i.  In or about early 2019, after CW-1 had not
          paid BLICHT for some time, BLICHT sent a text message to CW-1,
          stating:

                           I don't appreciate being avoided .....
                           lose my number.
                           It's been going on for over 2 weeks
                           I'm filing charges at NLRB!! ! 4

                          j.   In or around mid-March 2019, after CW-1 had
          not paid BLICHT for some time, BLICHT sent a text message to CW-
          1, stating,' in part: "I'm down in Tampa for meeting like to see
          you next week" / "That's before I go to Labor Board".       CW-1
          responded with a text message stating, "I'm sorry I never done
          this to u."    BLICHT then replied, "OK just a reminder 3mos of
          dues is owed."      CW-1 attempted to clarify by asking "For
          [Employer]?," to which BLICHT responded, "Not [Employer], u
          know."   CW-1 understood BLICHT to be referring to the overdue
          "ticket" payments.

                          k.   On or about March 27, 2019, BLICHT sent a
          text message to CW-1       stating:  "I don't   appreciate being
          ignored .... I'll be filing for arbitration tomorrow regarding Ny
          and [NJ] . "  Indeed, during 2019, the Union filed approximately
          four arbitration claims against the Employer.

                         1.   On or about May 3, 2019, CW-1 sent a text
          message to BLICHT that said, "Give me 2 weeks and I'll have the
          9 tickets.   8."  BLICHT responded with a text message stating,
          "It's 10 u know but ok."



            4  Based on my training, experience, and involvement in this
          investigation, I believe that BLICHT was referring to filing
          charges against the Employer with the National Labor Relations
          BoJrd.
                                               7
        Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 8 of 9



               m.   On or about July 12, 2019, during a recorded
phone call, CW-1 raised a pending arbitration with BLICHT that
BLICHT had caused the Union to file against the Employer.   CW-1
asked BLICHT to postpone the arbitration to allow CW-1 the
opportunity to pay BLICHT tickets.        CW-1 explained CW-l's
understanding that by paying tickets, BLICHT would help CW-1
avoid arbitration.   BLICHT responded, in substance and in part,
that it was "supposed to work like that," but that CW-1 had been
too delinquent in CW-l's ticket payments.  BLICHT then told CW-1
that CW-1 owes BLICHT 14 tickets, because CW-1 has not paid
since January.  Eventually, BLICHT agreed to consider postponing
the arbitration after CW-1 assured BLICHT that CW-1 would make
it "worth [his] while."

                n.   Later that day, BLICHT sent CW-1 a text
message stating, "I'm not putting it off unless you get current
for 5mos at least."     CW-1 understood this message to mean that
BLICHT would not postpone the arbitration unless CW-1 paid
BLICHT ten tickets.     CW-1 replied, by text message, "u mean 10
tickets on the 26th?"       BLICHT responded with a text message
stating, "Yes".    BLICHT added, "So you let me know by Monday".
CW-1 replied, with a text message stating, "I will no later then
Tuesday".

               o.   On or about Monday,         July 15, 2019, BLICHT
sent CW-1 a text message stating, "If          I don't hear from you
tomorrow by noon, I'm not canceling."

               p.   On or about July 15, 2019, during a follow-
up recorded phone call that evening, CW-1 informed BLICHT that,
"I have the 10, I'm ready to go with 10 tickets." They then set
up a meeting to deliver the bribe money on Friday, July 26,
2019.  In a follow-up recorded phone call, BLICHT told CW-1 that
he would cancel the scheduled arbitration, which had been
scheduled to proceed before July 26, 2019.

               q.   In a subsequent recorded call           on or about
July 18,   2019,  BLICHT confirmed the July 26              meeting and
threatened CW-1:  "Don't screw me on this.    'Cause        if you do --
this is not a threat, it's a promise -- you're gonna         regret it."




                                    8
       Case 1:19-mj-06795-UA Document 1 Filed 07/23/19 Page 9 of 9



          WHEREFORE, deponent prays that an arrest warrant           be
issued for GLENN BLICHT, the defendant, and that BLICHT              be
arrested and imprisoned or bailed, as the case may be.



                                  STEPHEN DONNELLY
                                  Special Agent
                                  U.S. Department of Labor,
                                      Office of Inspector General




                          AARON
                          JUDGE
                          YORK




                                   9
